Case 2:17-cv-11845-DML-SDD ECF No. 258 filed 10/03/19     PageID.5291   Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 ROBERT MARTIN, as Personal Representative
 of the estate of DARLENE MARTIN,
 Deceased,

             Plaintiff,                         Case Number 17-11845
 v.                                             Honorable David M. Lawson


 MICHIGAN DEPARTMENT OF
 CORRECTIONS, LT. MICHAEL NELSON,
 SGT. EARL FISHER, OFFICER DANITRA
 CALLINGTON, OFFICER WANDA
 LOWE, OFFICER TRACI MAUPINS,
 OFFICER SAMANTHA MASON,
 OFFICER PAUL McPHERSON,
 OFFICER RENIKA McQUEEN,
 OFFICER KRISTIN POTTER,
 CORIZON HEALTH, INC.,
 MHM CORRECTIONAL SERVICES, INC.,
 MHM SERVICES, INC., JUAN GARBINSKI,
 MSW, MARGARET A. GETTY, MA,
 INEZ B. PORTER, LMSW,
 VINCENT PERNELL, MD, KATHERINE
 HAMMONS, RN, PENNIE LOTT, RN, KELLY
 M. McDONNELL, RN, WARREN MILLICENT,
 DAVID JOHNSON, BEVERLY SMITH,
 SGT. ANDREWS, SHANNON BASS,
 DIANNA CALLAHAN, LASHAWNA DONALD,
 VINCENT GAUCI, ALEXIA JOHNSON,
 LT. THOMAS LENGYEL, CO KITTIE
 PAUL-TWITTY, SGT. ROE,
 CO R’KIA TAYLOR, AUC DENISE
 ARMSTRONG, CLAIRE PEI, and
 CO TAMMY YOUNG,
 Jointly and Severally,

             Defendants.
                                       /

             STIPULATED ORDER OF DISMISSAL AS TO DEFENDANT
                      VINCENT PERNELL, M.D., ONLY
Case 2:17-cv-11845-DML-SDD ECF No. 258 filed 10/03/19             PageID.5292      Page 2 of 2



        Based on the stipulation of the parties,

        It is ORDERED that Vincent Pernell, M.D., only, be DISMISSED from the above-

 captioned matter WITH PREJUDICE and WITHOUT COSTS.

                                                         s/David M. Lawson
                                                         DAVID M. LAWSON
                                                         United States District Judge

 Date: October 3, 2019

 Stipulated to by:

 s/Todd J. Weglarz
 Todd J. Weglarz
 Fieger, Fieger, Kenney & Harington, PC
 19390 West 10 Mile Road
 Southfield, MI 48075
 United Sta
 248-355-5555
 Fax: 248-355-5148
 Email: tweglarz@fiegerlaw.com
 Attorney for the plaintiff

 s/Dale Robinson
 Dale Robinson
 Rutledge, Manion,
 Fort Washington Plaza
 Suite 1600
 333 West Fort Street
 Detroit, MI 48226
 313-965-6100
 Email: drobinson@rmrtt.com
 Attorney for MHM Correctional Services, MHM Services,
 and Vincent Pernell




                                                   -2-
